Indian claim; special jurisdictional act; attorneys’ fees.— In these cases the following order was entered:
These cases come before the court on the petition and motion of Ernest L. Wilkinson, attorney of record for the plaintiffs, Uintah and White River Bands of Ute Indians, for a decree pursuant to the Act of June 28, 1938 (52 Stat. 1209), as amended, for an award of attorneys’ fees in the amount of ten percent of the judgment of $500,000 entered for plaintiffs in these cases on August 18,1961.
Upon the motion by petitioner, together with its accompanying data, and the memorandum filed by the Assistant Attorney General in which he states:
“The Department of the Interior advises that it does not recommend the filing of an opposition to the allowance of any attorneys’ fee in the amount sought. In addition it is stated that £we wish to point out that although the fee provision in the contract under which case No. 47573 was prosecuted provides for an attorney fee not to exceed 10 percent, the contract under which case No. 39-56 was prosecuted provides for a fixed attorney fee of 10 percent of any funds recovered in the *706case’. The Department of the Interior also advises that the resolutions attached to the petition and motion as Exhibits 1 and 2 are sufficient to show the consent of the plaintiffs to the allowance of an attorney’s fee of $50,000. * * * A careful review of all pertinent information available to this Department has been made, as a result of which this Department concurs in the comment of the Department of the Interior and will raise no objection to the allowance of such a fee, within the limits prescribed by the contracts of the attorney, as this Court may find justified”,
the court concludes that, in view of the extensive work required of and performed by the attorney of record and his associates in the preparation and prosecution of these tribal claims, the allowance of attorneys’ fees in the maximum amount of ten percent of the recovery, as authorized by law is reasonable and proper.
It is therefore found that there be allowed as reasonable and proper attorneys’ fees in these cases the sum of fifty thousand dollars ($50,000) representing ten percent of the judgment entered in these cases.
It Is So Ordered this twelfth day of October, 1962.
By the Court.
MarviN JoNes, Chief Judge.